EXHIBIT 99.1 LEVON RESOURCES LTD. (An Exploration Stage Company) Condensed Consolidated Interim Financial Statements For the three months ended June30, 2011 and 2010 (in Canadian Dollars) Index Page Consolidated Statements of Financial Position 3 Consolidated Statements of Operations and Comprehensive Loss 4 Consolidated Statements of Shareholders’ Equity 5 Consolidated Statements of Cash Flows 6 Notes to the Condensed Consolidated Interim Financial Statements 7-36 -1- Notice to Readers Under National Instrument 51-102, Part 4.3 (3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited condensed consolidated interim financial statements of the Company for the period ending June 30, 2011 have been prepared in accordance with International Accounting Standard 34 for Interim Financial Reporting under International Financial Reporting Standards. These financial statements are the responsibility of the Company’s management and have been approved by the Board of Directors. The Company’s independent auditors have not performed an audit or review of these condensed consolidated interim financial statements. -2- LEVON RESOURCES LTD. Condensed Consolidated Interim Statements of Financial Position (Expressed in Canadian Dollars) (Unaudited) Note June 30, March 31, April 1, (Note 16) (Note 16) ASSETS Current assets Cash and cash equivalents $ $ $ Amounts receivable Prepaid expenses Investments 5 Non-current assets Due from related party 11 Reclamation deposit 6 Mineral Properties 7 Property, Plant & Equipment 8 Total assets $ $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ $ Due to related parties 11 Total current liabilities EQUITY Share Capital 9 Reserves Accumulated Other Comprehensive Loss ) ) ) Deficit ) ) ) Total Equity Total Liabilities and Equity $ $ $ Commitments (Note 13) Subsequent Events (Note 17) Approved by the Board of Directors: “Gary Robertson” Director “Ron Tremblay”
